U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-53254 JINZANGHUANG TIBET PHARMACEUTICALS, INC. (Name of Registrant in its Charter) Delaware 26-2443288 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) Leling Economic Development Zone, Kaiyuan East Blvd., Dezhou, Shandong Province, P.R. China 253600 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-534-2111-962 Indicate by check mark whether theRegistrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934 during thepreceding 12 months(or for such shorter periodthat the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 15, 2013 Common Voting Stock: 50,665,063 JINZANGHUANG TIBET PHARMACEUTICALS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – March 31, 2013 and June 30, 2012 2 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Cash Flows – for the Nine Months Ended March 31, 2013 and 2012 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Part II Other Information Item 1. Legal Proceedings 19 Items 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 1 JINZANGHUANG TIBET PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March31, June 30, (Unaudited) (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Deferred tax assets - TOTAL CURRENT ASSETS Property and equipment, net of accumulated depreciation Intangible assets, net of accumulated amortization TOTALASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Due to related party $ $ Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES AND TOTAL LIABILITIES EQUITY: Common stock, $0.001 par value, 300,000,000 shares authorized, 50,665,063 and 40,665,063 shares issued and outstanding at March 31, 2013 and June 30, 2012, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY NONCONTROLLING INTERESTS TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 JINZANGHUANG TIBET PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, REVENUE $ COST OF REVENUE Cost of services Business and sales related tax GROSS PROFIT OPERATING EXPENSES General and administrative expenses OPERATING INCOME OTHER INCOME Interest income OPERATING INCOME INCOME TAX NET INCOME LESS: NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS NET INCOME ATTRIBUTABLE TO THE COMPANY OTHER COMPREHENSIVE INCOME Foreign currency translation gain, net of tax COMPREHENSIVE INCOME LESS: OTHER COMPREHENSIVE INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS COMPREHENSIVE INCOME ATTRIBUTABLE TO THE COMPANY $ Basic and diluted earnings per common share $ Weighted average number of shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 3 JINZANGHUANG TIBET PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Nine months ended March 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable Contract deposit - Prepaid expense - Deffered tax assets Accrued expenses and other current liabilities NET CASH PROVIDED BY OPERATING ACTIVITIES FINANCING ACTIVITIES: Shares Issued - Proceeds from related party, loan - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH INCREASE IN CASH & CASH EQUIVALENTS CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ SUPPLEMENTAL DISCLOSURES: Cash paid for income tax $ $ Cash paid for interest $ - $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 4 JINZANGHUANG TIBET PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (Unaudited) 1 BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES Business description Jinzanghuang Tibet Pharmaceuticals, Inc. (“the Company”) is engaged in providing consulting services to facilitate the distribution of Tibetan pharmaceutical and nutraceutical products in the People’s Republic of China (“PRC”).The Company’s operations are carried out through Beijing Taibodekang Consulting Co., Ltd. (“BTC”) and Leling Jinzanghuang Biotech Co., Ltd. (Leling JZH). On January 12, 2009 the Companyacquired all of the outstanding capital stock of Tibet Medicine, Inc. (“TMI”), a Delaware corporation, in exchange for 36,401,462 shares of its common stock issued to the shareholders of TMI, representing 89.6% of the issued and outstanding shares of the Company. TMI was organized under the laws of Delaware on September 4, 2008 and is the 100% owner of the registered capital of BTC. BTC is a Wholly Foreign Owned Entity that was organized under the laws of the People’s Republic of China on December 5, 2008. For accounting purposes, the above transaction was accounted for as a reverse merger. TMI became the surviving entity for accounting purposes, whereas the Company is recognized as the surviving entity for legal purposes. On January 4, 2009, BTC entered into four ten-year agreements (the “Entrusted Management Agreements”) with Leling JZH, which was incorporated under the laws of PRC as a limited liability company on November 20, 2008, and with the registered equity holders of Leling JZH.Three of the agreements were amended as of July 24, 2009.The purpose of these agreements is to transfer to BTC full responsibility for the management of Leling JZH, as well as 95% of the financial benefits that arise from the business of Leling JZH. As a result, BTC now has control over the business of Leling JZH and is considered a variable interest entity.For that reason, the results of operations of Leling JZH have been included with the Company’s condensed consolidated financial statements. Basis of presentation The unaudited consolidated financial statements presented herein include the accounts of Jinzanghuang Tibet Pharmaceuticals, Inc., its wholly owned subsidiary (BTC) and variable interest entity (Leling JZH).All inter-company transactions and balances among the Company and its subsidiaries are eliminated upon consolidation.In the opinion of management, all adjustments and normal recurring accruals considered necessary for a fair statement of the results for the period have been included. The accompanying consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“US GAAP”) for interim financial information and pursuant to the requirements for reporting on Form 10-Q.Accordingly, they do not include all the information and footnotes required by US GAAP for annual financial statements.However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations.Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year.The consolidated balance sheet information as of June 30, 2012 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2012.These interim financial statements should be read in conjunction with that report.Certain comparative amounts have been reclassified to conform to the current period's presentation. The Company’s function currency is the Chinese Yuan, or Renminbi (“RMB”); however, the accompanying consolidated financial statements have been translated and presented in United States Dollars (“USD”). Uses of estimates in the preparation of financial statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts ofrevenue and expenses during each reporting period.Actual results could differ from those estimates. 5 JINZANGHUANG TIBET PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (Unaudited) 1 BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Variable Interest Entity Effective January 1, 2009, the Consolidation Topic ASC 810-10-45-16 revised the accounting treatment for non-controlling minority interests of partially-owned subsidiaries.Non-controlling minority interests represent the allocation of earnings to the VIE owners who are not at risk for the majority of losses of the VIE, which have been accounted for by using the consolidation method of accounting. The accounts of Leling JZH have been consolidated with the accounts of the Company because Leling JZH is a variable interest entity with respect to Beijing Taibodekang, which is a wholly-owned subsidiary of the Company.Beijing Taibodekang has a contractual obligation to provide management services to Leling JZH, and the management of the operations of Leling JZH is carried out by Company personnel in fulfillment of that obligation.Beijing Taibodekang also has a contractual obligation to reimburse Leling JZH for any losses incurred as a result of the operations of Leling JZG, and the Company’s principal shareholders caused funds to be contributed to Leling JZG during the years ended June 30, 2010 and 2009 in satisfaction of that obligation.The carrying amount and classification of Leling JZH’s assets and liabilities included in the Condensed Consolidated Balance Sheets are as follows: March 31, June 30, Total current assets $ $ Total assets Total current liabilities Total liabilities The amounts shown in the above table include $15,149,028 of intercompany payables as of March 31, 2013 and $7,671,854 of intercompany payables as of June 30, 2012 that have been eliminated in consolidating Leling JZH with the Company. The Consulting Agreement between Leling Jinzanghuang and Beijing Taibodekang requires that, in payment for the consulting services provided by Beijing Taibodekang, Leling Jinzanghuang will pay fees to Beijing Taibodekang equal to: · 10,000 RMB per month, plus · 95% of the annual net profit of Leling Jinzanghuang. The Consulting Agreement also provides, however, that Beijing Taibodekang will reimburse Leling Jinzanghuang for the amount of any net loss incurred by Leling Jinzanghuang during the period when it is managed by Beijing Taibodekang. Revenue recognition The Company recognizes revenue from provision of services to sauna stores based on units of the sauna store’s product usage, which is the contractual method of determining the right to revenue. The revenue is recognized at 35% or 40% of sauna stores’ revenue from sale of Shandong JZH products. The percentage is depending on the location of the sauna store.Payments are made to the Company directly from the sauna stores a month after the end of the month in which the sales occurred. Cash The Company maintains cash with financial institutions in the People’s Republic of China (“PRC”) which are not insured or otherwise protected.Should any of these institutions holding the Company’s cash become insolvent, or if the Company is unable to withdraw funds for any reason, the Company could lose the cash on deposit with that institution. 6 JINZANGHUANG TIBET PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (Unaudited) 1 BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Accounts Receivable Accounts receivable represent receivables from customers. Reserves for bad debts are based on a combination of current sales, historical charge-offs and specific accounts identified as high risk. Uncollectible accounts receivable are charged against the allowance for doubtful accounts when all reasonable efforts to collect the amounts due have been exhausted. Such allowances, if any, would be recorded in the period the impairment is identified. There is no bad debt expense recorded during the nine months ended March 31, 2013 or 2012. The balance of allowance for bad debts was $0 and $0 ended March 31, 2013 and June 30, 2012, respectively. The accounts receivable balance as of March 31, 2013 is in compliance with the Company’s credit terms. Property and equipment Property and equipment are recorded at cost. Depreciation is provided in amounts sufficient to amortize the cost of the related assets over their useful lives using the straight line method. Long-Lived Assets and Other Acquired Intangible Assets The Company reviews property and equipment and certain identifiable intangibles for impairment. Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of an asset may not be recoverable. Recoverability of these assets is measured by comparison of their carrying amounts to future undiscounted cash flows the assets are expected to generate. If property and equipment and certain identifiable intangibles are considered to be impaired, the impairment to be recognized equals the amount by which the carrying value of the assets exceeds its fair market value. The Company did not record any impairments during the nine months ended March 31, 2013. Income tax The Company accounts for income taxes in accordance with ASC 740, Income Taxes, which requires the Company to use the assets and liability method of accounting for income taxes. Under the assets and liability method, deferred income taxes are recognized for the tax consequences of temporary differences by applying enacted statutory tax rates applicable to future years to differences between financial statement carrying amounts and the tax bases of existing assets and liabilities and operating loss and tax credit carry forward. Under this accounting standard, the effect on deferred income taxes of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is recognized if it is more likely than not that some portion, or all of, a deferred tax asset will not be realized. ASC 740-10, Accounting for Uncertainty in Income Taxes, defines uncertainty in income taxes, and the evaluation of a tax position is a two-step process. The first step is to determine whether it is more likely than not that a tax position will be sustained upon examination, including the resolution of any related appeals or litigation based on the technical merits of that position. The second step is to measure a tax position that meets the more-likely-than-not threshold to determine the amount of benefit to be recognized in the financial statements. A tax position is measured at the largest amount of benefit that is greater than 50 percent likelihood of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent period in which the threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not criteria should be de-recognized in the first subsequent financial reporting period in which the threshold is no longer met. Enterprise income tax Under the Provisional Regulations of PRC Concerning Income Tax on Enterprises promulgated by the PRC, income tax is payable by enterprises at a rate of 25% of their taxable income. 7 JINZANGHUANG TIBET PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (Unaudited) 1 BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Business Taxes and Sales-related Taxes Pursuant to the tax law and regulations of PRC, Leling JZH is obligated to pay 5% of revenue for business taxes, and 7% and 4% (5% effective in May, 2011) of the annual business taxes paid as tax on maintaining and building cities and education additional fee, both of which belong to sales-related taxes. Sales-related taxes are recorded when revenue is recognized. For the three months ended March 31, 2013 and 2012, business taxes and sales-related taxes were $238,161 and $152,552, respectively. For the nine months ended March 31, 2013 and 2013, business taxes and sales-related taxes were $651,847 and $430,694, respectively. . Stock-based compensation The Company records stock-based compensation in accordance with the guidance in ASC Topic 718 which requires the Company to recognize expense related to the fair value of its share-based compensation. This eliminates accounting for share-based compensation transactions using the intrinsic value and requires instead that such transactions be accounted for using a fair-value-based method. Currency translation Since the Company operates primarily in the PRC, the Company’s functional currency is the Chinese Yuan (“RMB”).The Company’s financial statements have been translated into the reporting currency, the United States Dollar (“USD”). Assets and liabilities of the Company are translated at the prevailing exchange rate at each reporting period end date. Contributed capital accounts are translated using the historical rate of exchange whencapital is injected. Income and expense accounts are translated at the average rate of exchange during the reporting period. Translation adjustments resulting from translation of these condensed consolidated financial statements are reflected as accumulated other comprehensive income in stockholders’ equity. The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into USD at the rates used in translation. Statement of Cash Flows In accordance with FASB ASC Topic 230, “Statement of Cash Flows,” cash flows from the Company’s operations are calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the Company’s condensed consolidated statements of cash flows will not necessarily agree with changes in the corresponding balances on the condensed consolidated balance sheet. Fair value of financial instruments The Company adopted the provisions of Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures. ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. 8 JINZANGHUANG TIBET PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (Unaudited) 1 BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair value of financial instruments (Continued) The carrying amounts reported in the consolidated balance sheets for cash, due to related party, and accrued expenses, approximate their fair market value based on the short-term maturity of these instruments. The Company did not identify any other assets or liabilities that are required to be presented in the consolidated balance sheets at fair value in accordance with ASC 820. Earnings per share Basic earnings per share is computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period.Diluted earnings per share is computed similar to basic earnings per share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.There are no such additional common shares available for dilution purposes as of March 31, 2013 and June 30, 2012. New Accounting Pronouncements In February 2013, the FASB issued ASU 2013-02, “Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” This ASU does not change the current requirements for reporting net income or other comprehensive income in financial statements. However, this guidance requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail about those amounts. For public entities, the guidance is effective prospectively for reporting periods beginning after December 15, 2012. For nonpublic entities, the guidance is effective prospectively for reporting periods beginning after December 15, 2013. Early adoption is permitted. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position and results of operations. In July 2012, the FASB issued ASU 2012-02, “Intangibles-Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment.” This ASU simplifies how entities test indefinite-lived intangible assets for impairment, which improves consistency in impairment testing requirements among long-lived asset categories. These amended standards permit an assessment of qualitative factors to determine whether it is more likely than not that the fair value of indefinite-lived intangible assets is less than their carrying value. For assets in which this assessment concludes it is more likely than not that the fair value is more than its carrying value, these amended standards eliminate the requirement to perform quantitative impairment testing as outlined in the previously issued standards. The guidance is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.Early adoption is permitted. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position and results of operations. 2 RELATED PARTY TRANSACTIONS As of March 31, 2013, the Company has an aggregate of $36,843 in “due to related party” for expenses paid by a related party on behalf of the Company.This is unsecured, bears no interest and is due on demand. 9 JINZANGHUANG TIBET PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (Unaudited) 3PROPERTY AND EQUIPMENT, NET Property and equipment, net, consisted of the following: March 31, June 30, 　 　 Buildings $ $ Office equipment 　 　 　 　 Less: accumulated depreciation 　 　 Property, plant and equipment, net $ $ Depreciation expense charged to operations was $14,454 and $ 13,647 for the nine months ended March 31, 2013 and 2012, respectively. 4INTANGIBLE ASSETS, NET Intangible assets, net, consisted of the following: March 31, June 30, Land use right $ $ Software Less: accumulated amortization Intangible assets, net $ $ Amortization expense charged to operations was $3,019 and $2,994 for the nine months ended March 31, 2013 and 2012, respectively. The future minimum amortization expense charged to operations for the coming years is as follows: Years ending June 30: Remaining operating lease payments Total future minimum operating lease payments $ 10 JINZANGHUANG TIBET PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (Unaudited) 5 ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES Accrued expenses and other current liabilities consisted of the following: March 31, June 30, Accrued payroll $ $ Taxes payable Accrued expenses Other payables Accrued expenses and other current liabilities $ $ 6 INCOME TAX Taxes payable consisted of the following: March 31, June 30, 　 　 Income tax payable $ $ Property and land taxes payable Business taxes payable City and supplement taxes 　Total $ $ The provision for income taxes is summarized as follows: Nine months ended Nine months ended March 31, March 31, Current provision $ $ Deferred provision - - Total $ $ The following table reconciles the U.S. statutory rates to the Company’s effective tax rate: Nine months ended Nine months ended March 31, March 31, U.S. statutory rates 35
